United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1455
                                    ___________

Clifford Small, Sr.,                *
                                    *
            Appellant,              * Appeal from the United States
                                    * District Court for the
     v.                             * Eastern District of Arkansas.
                                    *
Arkansas Fair Housing Commission,   * [UNPUBLISHED]
                                    *
            Appellee.               *
                               ___________

                              Submitted: March 18, 2008
                                 Filed: March 27, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Clifford Small, Sr., an African-American male, appeals the district court’s1
adverse grant of summary judgment in his employment-discrimination suit. Having
carefully reviewed the record, we affirm for the reasons stated in the district court’s
well-reasoned opinion. See 8th Cir. Rule 47B.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.